Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed on 01/19/2021 and the claims 1-5 and 7-20 are currently pending. Claim 6 is cancelled per applicant’s request.

Response to Amendment/Arguments
Applicant's amendment, filed on 01/19/2021, accompanied with persuasive argument is sufficient to overcome previous rejections under 35 USC 101 by adding the limitation “the structural model providing an enhanced image of the subsurface relative to an image obtained without weighing down the differences in the cost function, the enhanced image being used to detect oil and gas reservoirs in the subsurface”, which 
Applicant amendment on claims 1 and 17 with the amended limitation “determining a structural model of the subsurface by applying a full waveform inversion, FWI, technique to update the initial model, the FWI technique employing a cost function in which differences between the traces of the recorded seismic data, identified as prone to cycle skipping, and traces of the estimated seismic data are weighed down” is sufficient to overcome previous rejections under 35 USC 103 over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luminita A. Todor on 04/02/2021.
	The application has been amended as follows: (Side note: corrections made in the amendment was regarding minor informalities. So they are highlighted with bold face letters for easy identification).
As per claim 1, A seismic exploration method comprising:
	receiving seismic data recorded with seismic sensors over a subsurface of interest;

	calculating estimated seismic data corresponding to the recorded seismic data using an initial model, and 
	calculating a probabilistic measure that characterizes differences between corresponding traces of the recorded seismic data and of the estimated seismic data, wherein the probabilistic measure is based on a statistical function;
	determining a structural model of the subsurface by applying a full waveform inversion, FWI, technique to update the initial model, the FWI technique employing a cost function in which differences between the traces of the recorded seismic data, identified as prone to cycle skipping, and traces of the estimated seismic data  are weighed down, the structural model providing an enhanced image of the subsurface relative to an image obtained without weighing down the differences in the cost function, the enhanced image being used to detect oil and gas reservoirs in the subsurface.

As per claim 10, The method of Claim 1, further comprising:
	calculating the probabilistic measure for a time delay Δt, between corresponding  traces of the recorded and traces of the estimated seismic data;
	wherein, in the cost function used by the FWI technique, weights applied to the differences between the traces of the recorded seismic data, identified as prone to cycle skipping, and traces of the estimated seismic data  are related to the probabilistic measure.

As per claim 17, A computing device comprising:
	an interface configured to receive recorded seismic data acquired with seismic sensors over a subsurface of interest;
	and a processor connected to the interface and configured to identify traces, from the recorded seismic data, as prone to cycle skipping based on comparisons of probabilistic measures of the traces with a predetermined threshold, by:
	calculating estimated seismic data corresponding to the recorded seismic data using an initial model, and 
	calculating a probabilistic measure that characterizes differences between corresponding traces of the recorded seismic data and of the estimated seismic data, wherein the probabilistic measure is based on at least one statistical function, and 
	to determine a structural model of the subsurface by applying a full waveform inversion, FWI, technique to update the initial model, the FWI technique employing a cost function in which differences between the traces of the recorded seismic data, identified as prone to cycle skipping, and traces of the estimated seismic data  are weighted down, the structural model providing an enhanced image of the subsurface relative to an image obtained without weighing down the differences in the cost function, the enhanced image being used to detect oil and gas reservoirs in the subsurface.
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claims 1 and 17, the closest prior art of record, Hill (US20140278299A1), hereinafter ‘Hill’ in view of Warner (US 20160238729 A1), hereinafter “Warner ‘729”, either singularly or in combination, fail to anticipate or render obvious the limitation “determining (or determine) a structural model of the subsurface by applying a full waveform inversion, FWI, technique to update the initial model, the FWI technique employing a cost function in which differences between the traces of the recorded seismic data, identified as prone to cycle skipping, and traces of the estimated seismic data are weighed down” subsequent to the earlier limitation “identifying traces, from the recorded seismic data, as prone to cycle skipping based on comparisons of probabilistic measures of the traces with a predetermined threshold” in combination with other limitations.

	Hill discloses a method of seismic exploration which minimizes the effect of cycle skipping (methods and systems for seismic imaging, and more particularly, methods which minimize the effects of cycle-skipping [0001, 0011]). 
	Hill further discloses a probabilistic measure that characterizes differences between corresponding traces of the recorded seismic data and of the estimated seismic data (The method includes the steps of determining a cross-correlation function between the modeled beam set and data beam set [0011]) and 
), the time shift value  to align the ith trace pair, equivalent to the probabilistic measure [eq. 2, 0037]). 
	Although Hill discloses the inversion process to obtain a more precise model (the inversion operation, find corrections to the velocity model [0034]), Hill is silent regarding the above allowed limitation “determining a structural model of the subsurface by applying a full waveform inversion, FWI, technique to update the initial model, the FWI technique employing a cost function in which differences between the traces of the recorded seismic data, identified as prone to cycle skipping, and traces of the estimated seismic data are weighed down”.

	Warner ‘729 discloses a method of, and apparatus for, full waveform inversion in which cycle skipping is minimized (an improved method of, and apparatus for, full waveform inversion in which cycle skipped mis-convergence is mitigated or eliminated [0003]). 
	Regarding the difference between the recorded seismic and the estimated seismic trace, Warner ‘729 uses the convolution filter and its adjusted filter configuration, i.e. choosing appropriate coefficients of convolution filter, to get an estimated trace as close as the recorded trace, i.e. minimizing the difference, regardless of whether traces are identified as prone to cycle skip or not (See [0071-0073]). 
i.e. deemphasizing the particular difference between traces identified as prone to cycle skipping, when determining the structural model through FWI process, and thus fails to disclose the above recited allowed limitation.

	As per claims 2-5, 7-10 and 18, claims are also allowed because base claims 1 and 17 are allowed.

	As per claims 11 and 19, the closest prior art of record, Krebs (US 20110238390 A1), hereinafter “Krebs” in view of O’Neil (US 4985683 A), hereinafter “O’Neil” and Shah (GB 2481270 A), hereinafter “Shah ‘270”, either singularly or in combination, fail to anticipate or render obvious limitations 
	“converting the travel-time difference (Δt) to a phase difference using a single frequency;
	selecting traces with the phase difference of less than a half cycle; and 
	feeding the selected traces in the recorded seismic data to a full-wave inversion (FWI) for calculating physical properties of the subsurface of interest, thereby obtaining an enhanced image of the subsurface of interest relative to an image obtained using all the traces, the enhanced image being used for detecting oil and/or gas reservoirs“, in combination with other limitations.

rec acquired with seismic sensors over a subsurface of interest” (seismic wave ... recorded at a receiver [0039 line 2-1 from the end], inverting measured seismic data ... subsurface region [0029], physical property model of a subsurface region [claim 1 line 2]), 
	“generating estimated seismic data dest based on a starting model of the surveyed subsurface” (starting model, equivalent to model being selected at the beginning,  ... seismic data inversion [0002], a physical property model of a subsurface region [claim 1], terror is travel time error between the measured, equivalent to recorded seismic data, and simulated, equivalent to estimated seismic data [claim 12]) and 
	“calculating a travel-time difference (Δt) for each trace between the
recorded data drec and the estimated data dest; (Time, terror [Fig. 5], seismic trace indicated by T, side note: T is a vector that varies as a function of t [0039], travel time t, travel time errors, the measured and simulated data [0043]), but is silent regarding the above allowed limitation.

	O’Neil discloses "converting the travel-time difference (Δt) to a phase difference using a single frequency" (showing both waveforms having an identical frequency, … the output signal as representative of the phase difference independently of the selected operating frequency [claim 1]), but fails to disclose 
	“selecting traces with the phase difference of less than a half cycle; and feeding the selected traces in the recorded seismic data to a full-wave inversion (FWI) for calculating physical properties of the subsurface of interest”.


	"feeding the selected trace in the recorded seismic data to a full-wave inversion (FWI) model for calculating physical properties of the subsurface of interest" (full waveform inversion modelling of a portion of the Earth [pg. 1 line 3-4], selecting I groups ... By modifying ... coefficient of subsurface model ... to provide an updated subsurface model of ... earth [pg. 15 line 10-16, Fig. 7]) independent from each other, but fails to disclose 
	“feeding the selected trace in the recorded seismic data”, within the particular phase difference criteria, to “a FWI model for calculating physical properties of the subsurface of interest” by linking two limitations as clarified in applicant’s argument dated 09/24/2020 (See pg. 19 line 16 – pg. 21 line 2).

As per claims 12-16 and 20, claims are also allowed because base claims 11 and 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS KAY/
Examiner, Art Unit 2865